DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is allowable. The restriction requirement between species I-III , as set forth in the Office action mailed on 04/28/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of species I-III is withdrawn.  Claims 5-6 and 14 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.

Acknowledgement of Amendments
This Office Action is responsive to the amendment filed 12/06/2021. The examiner acknowledges the amendments to claims 1, 3-4, 8, and 30. Claims 2, 7, 10-11, 13, 17-18, and 31-33 are cancelled. Claims 1, 3-6, 8-9, 12, 14-16, and 19-30 are subject to examination hereinbelow. 

Response to Arguments
Applicant’s arguments, filed 12/06/2021, with respect to the USC 112(d) rejections of claims 8, 30, and 32 and the USC 103 rejections of claims 1-4, 8-9, 12, 15-16, and 19-30 have 

Allowable Subject Matter
 Claims 1, 3-6, 8-9, 12, 14-16, and 19-30 allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 30 comprise allowable subject matter pertaining to a vent opening about 1.5 to about 2.5 times wider than the opening of a receptacle.
The closest prior art of record, Trietsch, teaches a vent opening that is wider than the opening of a receptacle [0035-0036]. However, Trietsch does not disclose the precise dimensions of the openings, or their specific proportions relative to each other.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931. The examiner can normally be reached Monday-Friday 7:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.P.D./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791